Felton, C. J.
The court erred in sustaining the general demurrer to the defendant’s cross-action. The allegations with reference to the compromise settlement agreement were put in the pleadings by the plaintiff by amendment and stood automatically denied. The action by the trial court in ruling against the cross-action was premature. The cross-action was similar in nature to the main action. Both involved the breach of a contract. If the plaintiff had proved its allegations as to the compromise settlement, as to the making of the agreement, and as to the authority of the alleged agent of the defendant to make it, the defendant would not have been entitled to recover on its cross-action, because the settlement agreement would have covered it and the breach would have been settled by the agreement. If the plaintiff failed to prove the compromise agreement, or that anyone was authorized to make a final binding settlement for the defendant, it would have had a right to prove its recoverable damages resulting from the plaintiff’s breach of contract, if a breach was shown.
The court erred in sustaining the demurrer to the cross-action and in dismissing it. The other proceedings were nugatory.

Judgment reversed.


Quillian and Nichols, JJ., concur.